Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the instant claim recites the limitation “less than a time of the calibration curve”.  It is vague/unclear as to what is meant by “a time of the calibration curve”.  What does “a time refer to”? what is the action that is required when referring to “the calibration curve”? For examining purposes, the aforementioned limitation is interpreted to mean the time to obtain the calibration curve data.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0201865 A1 to Forzani et al. (hereinafter “Forzani”).

Regarding Claim 1, Forzani teaches a method of extrapolating a final value of a parameter from a breath sample (see abstract, see paragraphs [0045] - [0048], [0067] - [0083] describing data analysis procedures that are implemented for analyzing exhaled breath, see Figs. 7, 8), comprising:
obtaining a calibration curve of a gas having a known parameter concentration (see paragraph [0062] describing obtaining concentration value using the “given calibration curve in the smart phone” which is based on the artificial sample tests, see also paragraphs [0046] - [0048] and [0073] - [0075] describing using chemiluminescence equipment for gold standard method, and using linear fitting as a calibration curve, thus reading on the invention as claimed);
recording at least a portion of the calibration curve as a function of time (see for instance Fig. 7 illustrating an example of a correlation pot between an NO device and gold standard method, see paragraph [0083]);
measuring an input response curve of the parameter from the breath sample over a period of time (see Fig. 8, illustrating plot of the sensor response over a period of time, see paragraphs [0070] - [0073]);
associating the input response curve to the calibration curve (see paragraphs [0073] - [0076] describing a correlation plot for the sensor response was made comparing the corresponding response from the commercially available device and another lot comparing the subject device with the gold standard, thus reading on the invention as claimed); and
extrapolating the final value of the parameter from the breath sample based on the calibration curve associated with the input response curve (see paragraphs [0076] - [0081] describing linear fitting was performed on the plot for obtaining the “r” values, based on the linear fitting parameters, the residuals and the standard error estimates being calculated according to a function, in order to obtain an accurate corresponding concentration from the NO device).
Insofar as Forzani may be construed as not explicitly stating “extrapolating”, Forzani does teach predicting concentration values based on the function as indicated at paragraphs [0078] - [0081], thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize extrapolation being performed by Forzani, since Forzani does teach using the plots and the formula in order to obtain the concentration from the NO device as indicated above.    
  
Regarding Claim 2, Forzani as modified above teaches wherein extrapolating comprises using an iterative method to determine analytical constants to achieve a best fit of an input data to a predetermined function (see paragraphs [0073] - [0083] describing using linear fitting parameters which includes iterative method and determining constants to achieve the best fit as per the function described, thus reading on the invention as claimed).
  
Regarding Claim 3, Forzani as modified above teaches wherein obtaining comprises obtaining the calibration curve of a gas having a known NO concentration (see paragraphs [0073] -[0075] describing obtaining the calibration curve of a known NO concentration).  
Even though Forzani teaches obtaining the calibration curve of a gas having a known NO concentration as indicated above, Forzani is silent regarding the calibration curve as being a gas having a known CO concentration.  However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to use calibration curve of CO concentration, since it appears that the invention would perform equally well with CO concentration.  Furthermore, Forzani does not exclude detection of other parameters and at paragraph [0023] does indicate that the invention is not so limited and can be implemented in various ways.

Regarding Claim 4, as best understood, Forzani as modified above teaches wherein measuring comprises measuring over the period of time which is less than a time of the calibration curve (see paragraphs [0059], [0060] describing the measuring period being 6 seconds, note that it would be obvious to recognize the time to obtain the calibration curve as being higher than 6 seconds, thus reading on the invention as claimed).
  
Regarding Claim 5, Forzani as modified above teaches wherein the period of time is less than 15 seconds (see paragraphs [0059], [0060] describing the measuring period being 6 seconds).
  
Regarding Claim 6, even though Forzani teaches an exponential settling function as seen at Figs. 1A, 1B and described at paragraphs [0030], [0031], Forzani is silent regarding associating comprises applying an exponential settling function of y(t) = yterminal * (1 – e-t/τ), where: τ = analytical function time constant, yterminal = a terminal value.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to use association by applying an exponential settling function as claimed, since it is known in the art of mathematical analysis that calibration functions can be written in a variety of ways and that invention would perform equally well with the function as claimed.
Claim(s) 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Forzani in view of U.S. Patent No. 6,443,908 B2 to Stone (hereinafter “Stone”).

Regarding Claim 7, Forzani as modified above teaches wherein measuring further comprises measuring the breath sample via at least one sensor (see sensor chip 62, Fig. 5).  
Forzani does not explicitly teach the sensor chip as being a CO sensor.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a CO sensor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In addition, Stone, in the field of measurement of carbon monoxide concentration in the exhaled breath, teaches that it is known to use measuring the breath sample via at least one CO sensor (see detector 20, Fig. 2 illustrating a combined carbon monoxide and hydrogen sensor that is capable of detecting sample from breath sample at arrow B, Fig. 2, see Col. 5, lines 5 - 51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a CO sensor of Stone into Forzani, in order to determine carbon monoxide level from the person/patient providing the breath sample.  The modification allows for an improve method and apparatus for the in vivo measurement of carbon monoxide production rate that substantially reduces the errors associated with the H2 excretion (see Col. 2, line 59 - Col. 3, line 2)
  
Regarding Claim 8, Forzani in view of Stone as modified above teaches further comprising measuring the breath sample via at least one H2 sensor (see Fig. 2 of Stone illustrating CO/H2 sensor 20, see modification above).  

Regarding Claim 9, Forzani in view of Stone as modified above teaches further comprising compensating for any H2 measurement sensitivity from the at least one CO sensor with a measurement from the at least one H2 sensor (see Col. 3, lines 26 - 51, Col. 7, lines 6 - 63 of Stone, see modification above).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following references:
Gordon et al. (U.S. 9,709,582 B1) teaches method for target substance detection and measurement which utilizes regression and exponential functions.  The invention includes different types of calibration functions including “A smooth curve may be fit to the calibration data using least-squares regression to provide a calibration equation from which to quantify the unknown. The functional form of the calibration equation (e.g., linear, quadratic, cubic, exponential, or sigmoidal), along with the fit parameters, may be chosen based on the equation giving the highest statistical correlation coefficient, r.sup.2. This calculation and determination may be accomplished by a system microcontroller. After a suitable or optimal calibration curve has been determined from the aforementioned fitting procedure, the optical signal from the unknown may be plugged into the calibration equation to determine the pg of THC in the unknown”.
Ma (U.S. 2017/0191984 A1) teaches method apparatus for measuring CO concentration in breath samples.
Lerner Jeffrey (CA 2736243 A1) teaches systems and methods for analyzing data to determine properties which include exponential functions.
Kleider et al. (U.S. 2016/0084861 A1) teaches calibration for multi-component assays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855